DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 1/28/21, with respect to the obviousness-type double patenting rejections have been fully considered and are persuasive.  Proper terminal disclaimers were filed on 1/28/21. 
Therefore, the obviousness-type double patenting rejection of claims 1-4 and 6-19 as unpatentable over claims 1-7 and 12-17 of 661 has been withdrawn. 
The obviousness-type double patenting rejection of claims 1-4, 6-17 and 19 as unpatentable over claims 1-6, 8 and 17-22 of 657 has been withdrawn. 
The obviousness-type double patenting rejection of claims 1-4, 6-17 and 19 as unpatentable over claims 1-9 and 16-22 of 429 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimers filed on 1/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,714,661 B2, U.S. Patent No. 10,717,657 B2 and U.S. Patent No. 10,214,429 B2 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, U.S. 10,714,661 B2, is applicant’s prior invention and a proper terminal disclaimer was filed on 1/28/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             

/Matthew E. Hoban/           Primary Examiner, Art Unit 1734